JOHN Mauzy PITTMAN, Judge, concurring. I concur in the decision to grant the State’s motion to dismiss this appeal and join in all but the next-to-last paragraph of the per curiam opinion. I do not agree with that part of the opinion that states that the rules of appellate procedure are ambiguous, and I believe that the paragraph in question, expressing a view previously rejected by a majority of the court that drafted the rules, has no place in an opinion speaking for this court.1  JENNINGS, C.J., and Rogers, J., join in this concurrence.   It should be noted that the rules were amended after Nance v. Stale, 318 Ark. 758, 891 S.W.2d 26 (1994), cited by the majority, and before the judgment of conviction in this case, see Ark. R. App. P. — Crim. 2, but the changes do not affect the issue presented by this motion.